RESIGNATION OF
THE BOARD OF DIRECTORS
OF
ARKADIA INTERNATIONAL





The following is a true copy of the resolution duly adopted by the Board of
Directors of the Corporation at a special meeting, notice to this meeting having
been waived, held on this 6th day of October, 2014






The Board of Directors who were present for this meeting & took active part
therein were:


Vladimir Shekhtman


WHEREAS there has been presented to and considered by this meeting a Motion to
formally RESIGN and renounce all further corporate designation or affiliation
with ARKADIA INTERNATIONAL




NOW THEREFORE BE IT RESOLVED that the corporation having considered this matter,
has opened the floor to all those who voice a preference in the issue, has
decided unanimously and RESOLVED that: I do hereby formally RESIGN, and sever
any and all officials ties, duties, obligations or liabilities regarding ARKADIA
INTERNATIONAL, and do hereby, by affixing, my signatures hereto, officially as
my last corporate act, DO HEREBY RESIGN.


The Director of the corporation, by affixing her signature hereto, does hereby
formally resign, and shall allow the new Board to choose its Directors at a time
and place of its choosing.






DATED:      6th October, 2014




_/s/ Vladmir Shekhtman____________
VLADMIR SHEKHTMAN, Director,
Arkadia International